DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed July 19, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Comments and Notes

In claim 6, additional items have been added to the Markush group but a word such as “or” or “and” is not present at the end of the list. It is respectfully suggested that such a word be added before the final item in the list to most clearly indicate that the list of possible items is complete.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6 – 9, 22 – 28 and 33 – 35 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This new matter rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed April 22, 2022 and those set forth herein.
Applicants traverse this rejection on the grounds that claim 1 does not specify remaining intact but rather than when intact, the delay in the release of the therapeutic protein does not exceed a particular amount. The delay feature is supported throughout the specification, with multiple citations provided as evidence that there is clear written description support for claim 1 as presented.
These arguments are unpersuasive. The new matter rejection was made when the particular delay or lack thereof in therapeutic protein release was linked to the requirement that this release rate was for the intact enveloping hydrogel (see claims filed December 22, 2021 and subsequent Office Action of April 9, 2022). The enveloping hydrogel must remain intact at least until 50% w/w cumulative release of the therapeutic protein is achieved as otherwise the required calculation cannot be carried out. The only disclosure of release rate in relationship to the intact or non-intact nature of the enveloping hydrogel is from the legend of figure 4, which provides a specific example of the release rate differential for enveloped and non-enveloped particles of a particular hydrogel system with a particular drug (Bvcz; bevacizumab) in a single physiological solution at pH 7.4 (phosphate buffered saline). With only this single mention of the coating envelope remaining intact throughout the entirety of the in vitro release experiment until all of the drug has been release, there is nothing else that links this concept with the generic acceptable alteration in the release rate of the therapeutic protein found elsewhere in the disclosure as originally filed and that the material need not remain intact after 50% w/w of the therapeutic protein has been released.

Claims 23 and 31 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This new matter rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed April 22, 2022 and those set forth herein.
Applicants traverse this rejection on the grounds that each claim has been amended to more particularly point out the claimed invention. There is clear written description support and clear evidence of possession of the claimed invention with actual reduction to practice in example 1 and figure 4 as well as describing distinguishing identifying characteristics. A person of ordinary skill in the art can certainly understand that the inventors had possession of the claimed features which is all that is needed to establish written description under the law.
These arguments are unpersuasive. The first and second pluralities of precursors recited in each of these claims must now comprise polyethylene glycol (PEG). The single disclosed example in which the matrix was stated to remain intact is not sufficient to support the amended claims that still encompass broad enveloping hydrogel materials that remain intact until at least all of the therapeutic protein is released. This example does not constitute the disclosure of a representative number of species by actual reduction to practice or sufficient relevant and identifying characteristics of materials that must be biodegradable but also remain intact until at least all of the therapeutic protein is released. Therefore, the disclosure as originally filed is insufficient to support the full breadth of claims 23 and 31 and this rejection is maintained.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation "the therapeutic agent" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 6 – 11, 13, 17, 22 – 28 and 30 – 38 were rejected under 35 U.S.C. 103 as being unpatentable over Sawhney et al. (US 2009/0017097) in view of Jarrett et al. (US 2013/0156752), Baumann et al. (J Cont Rel, 2009) and Sivakumaran et al. (Biomacromol, 2011). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed April 22, 2022 and those set forth herein.
Applicants traverse on the grounds that the cited art does not motivate using a covalently crosslinked encapsulating matrix that does not significantly alter the release rate of the therapeutic agent. There seems to be no reasonable expectation of success that an avoidance of a delay of the release rate could be achieved with the claimed method.
These arguments are unpersuasive. Applicants set forth a conclusion about the applied prior art but do not support the conclusion by citing specific elements that are not taught by any of the applied prior art documents and/or arguing how the combination of applied prior art references does not render obvious the claimed invention. Sawhney et al. discloses that covalent crosslinking can be used to form a hydrogel in situ as the nucleophilic and electrophilic functional groups that are taught will form covalent bonds (see p 11 of the April 22, 2022 Office Action). While the materials of Sawhney et al. do not comprise xerogel/hydrogel particles, such particles and their inclusion are rendered obvious by Jarrett et al., Baumann et al. and Sivakumaran et al. The increased particle biocompatibility afforded by the presence of the hydrogel disclosed by Sivakumaran et al. would motivate one of ordinary skill in the art to entrap particles having the desired release rate of the therapeutic agent in such a hydrogel. Sivakumaran et al. discloses that broad control over duration and instantaneous release rate of the drug can be achieved for systems comprising a hydrogel with entrapped nanoscopic or macroscopic structures that can improve loading or prolonged delivery. The drug release rate from the hydrogel can be tuned as discussed by Sivakumaran et al. and Baumann et al. so it is not clear why Applicants have concluded that there is not a reasonable expectation of success that a hydrogel that delays the release the rate of release of the therapeutic protein by no more than 20% as measured in an excess of pH 7.4 physiological solution at the 50% w/w cumulative release of the therapeutic protein could not be achieved.
As to amended claims 6 and 9, Sawney et al. is drawn to the treatment of back of the eye diseases with biologically active agents that can be anti-angiogenic or VEGF inhibitors that can be proteins (e.g., ¶¶ [0003] and [0098]). The selection of the therapeutic agent depends on the particular condition to be treated and a variety of agents with varying activities that can be proteins are disclosed in the applied prior art and selection of one of the disclosed therapeutic agents is within the skill of the person of ordinary skill in the art.
As to amended claims 23 and 31, ¶ (¶ [0041]) of Sawhney et al. discloses that the precursors can comprise 6 or 8 arms whose structure can comprise hydrophilic arms such as PEG (¶ [0041]) with a similar disclosure at ¶ [0097] of Jarrett et al. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6 – 11, 13, 17, 22 – 28 and 30 – 38 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 8,535,705 in view of Jarrett et al. (US 2013/0156752), Baumann et al. (J Cont Rel, 2009) and Sivakumaran et al. (Biomacromol, 2011). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed April 22, 2022 and those set forth herein.
Applicants traverse this rejection on the grounds that the claims of US’705 and the instant claims are patentably distinct from one another. As the US’705 patent is prior art, Applicants maintain that an art rejection should be presented if this rejection is maintained.
These arguments are unpersuasive. As no particular and specific arguments are set forth as to why Applicants state that the claims are not patentably distinct, the Examiner is unable to respond to this argument beyond referencing the complete discussion in the April 22, 2022 Office Action laying out in full detail how the subject matter of the claims of US’705 in view of the cited references renders obvious the instant claims. Clarity of the record is improved when unnecessarily duplicative rejections are made. That a document is available as prior art and is used as the basis for a non-statutory double patenting rejection does not mean that an art rejection must also be made as citation of the best but not all possible references that could be used to reject the claims is sufficient. 

Claims 1, 2, 6 – 11, 13, 17, 22 – 28 and 30 – 38 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 30 of U.S. Patent No. 9,125,807 [the patent that issued from the application of the PGPub used in the rejections above] in view of Jarrett et al. (US 2013/0156752), Baumann et al. (J Cont Rel, 2009) and Sivakumaran et al. (Biomacromol, 2011). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed April 22, 2022 and those set forth herein.
As US’807 corresponds to the primary reference used in the obviousness rejection, Applicants state that this rejection is properly presented as an obviousness rejection under section 103 and not a non-statutory double patenting rejection. Jarrett, Baumann and Sivakumaran do not remedy the deficiencies of Sawhney to teach all of the features claims. The claims of US’807 do not claim a collection of xerogel particles with an enveloping hydrogel that delays the release rate of the protein by no more than 20% as claimed.
These arguments are unpersuasive. Obviousness rejection rely on the entire teachings of a document that must qualify as prior art. A nonstatutory double patenting looks at the claims only of an application having at least one common inventor or common assignee with the instant application and need not qualify as prior art although it can. That a patent issued from a PGPub (or patent) that qualifies as prior art does not preclude a nonstatutory double patenting rejection being made. While the claims of US’807 do not claim all the features of the instant claims, that deficiency is remedied by the teachings of Jarrett, Baumann, Sivakumaran and the knowledge of the person of ordinary skill in the art. How the deficiencies of this reference are taught by Jarrett, Baumann and Sivakumaran was discussed above to the extent possible based on the conclusory nature of the arguments with elaboration on how such a conclusion was reached.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618